755 N.W.2d 656 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Sharon Kay RADTKE, Defendant-Appellant.
Docket No. 136472. COA No. 283303.
Supreme Court of Michigan.
September 22, 2008.
On order of the Court, the application for leave to appeal the April 18, 2008 order *657 of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court to grant credit for time that the defendant spent in jail awaiting resolution of the case. Though the defendant was not entitled to bail under Michigan Constitution 1963, Article I § 15, because she was charged with murder and the proof was evident, this did not affect her eligibility for sentence credit under MCL 769.11b. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.